—Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered March 13, 1997, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a determinate term of 5 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The record supports the court’s finding that defendant voluntarily walked up to the unmarked police van, with a pistol in his waistband, the butt of which became clearly recognizable to the officer as defendant drew close to the van. This observation permitted the police to restrain defendant and seize the weapon. Concur — Sullivan, J. P., Milonas, Wallach, Williams and Mazzarelli, JJ.